     Case 4:19-cv-00281-MW-CAS Document 1 Filed 06/20/19 Page 1 of 29



                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF FLORIDA
                             TALLAHASSEE DIVISION

CASE NO.

 JOEL PRICE,

        Plaintiff,
v.

 MADISON COUNTY, FLORIDA,

        Defendant,


         COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF


       COMES NOW Plaintiff Joel Price (“Plaintiff), by and through his undersigned

counsel, and hereby sues Defendant Madison County, Florida (“Defendant” or “Madison

County”) for declaratory and injunctive relief, attorney‟s fees and costs (including, but not

limited to, court costs and expert fees) pursuant to Title II of the Americans with

Disabilities Act of 1990, as amended, 42 U.S.C. §12131 et. seq. (“ADA”) and Section 504

of the Rehabilitation Act of 1973, 29 U.S.C. §794 ("Section 504”) and alleges as follows:

                                    INTRODUCTION

       1.   This is an action under Title II of the Americans with Disabilities Act of 1990

and under Section 505 of the RA through which Section 504 of the Rehabilitation Act of

1973 (“RA”) is enforced to redress unlawful disability-based practices and to make

Plaintiff Joel Price whole.

       2.   Defendant has directly violated Department of Justice Guidelines for

document publishing.

       3.   Defendant does not have an electronic document publishing policy.

                                             1
    Case 4:19-cv-00281-MW-CAS Document 1 Filed 06/20/19 Page 2 of 29



         4.    As of the date of this filing, Defendant has not responded to Plaintiff‟s

request for accommodation.

         5.    Defendant Madison County, Florida is a public entity which has provided the

electronic documents related to the Madison County government.

         6.    The document creation, storage and archiving is a program, service, and

activity of Madison County. Much of that content is provided in portable document

format        (“PDF”).   While    the   documents    are    currently   stored   on   the

www.madisoncountyfl.com website, the documents are not inextricably tied to the

website. The documents can be stored on any digital store device or media such as a

thumb drive, compact disc, external hard drive or DVD. Neither the internet nor a

website is needed to access or use the documents.

         7.    A majority of the Defendant‟s electronic documents were created in an

accessible format, and then Defendant took affirmative action to make them inaccessible.

         8.    Defendant has denied Plaintiff his fundamental right to observe and

participate in the democratic process of self-government. A citizen‟s right to meaningful

participation in the political process and to access publicly available information needed

to participate in the process is a fundamental right requiring heightened scrutiny. Johnny

Reininger, Jr. v. State of Oklahoma, Case No.: 5:16-cv-012141 (November 9, 2017) and

Natl Association of the Deaf (NAD) v State of Florida, 318 F. Supp. 3d 1338 (S.D. Fla.

2018). The First Amendment to the United States Constitution guarantees citizens the

right to petition government for redress of grievances. Madison County has violated (and

continues to violate) Plaintiff‟s constitutional right to petition the Madison County

government because it denies him equal access to the publicly available information

needed to exercise this right.
                                              2
    Case 4:19-cv-00281-MW-CAS Document 1 Filed 06/20/19 Page 3 of 29



       9.    Plaintiff brings this action against the Defendant to enforce the requirement

of Section 504 of the RA that a public entity receiving or distributing federal financial

assistance (which Defendant receives and distributes each year) must not deny persons

with disabilities the benefits of its programs, services and activities.

       10. By failing to provide electronic documents in accessible format, Defendant

has deprived blind, visually impaired and low sighted individuals of the benefits of its

published content and in so doing has engaged in discriminatory practices.

       11. Defendant‟s denial of much of its publicly available online content to blind

and visually impaired individuals violates Section 504 of the Rehabilitation Act and Title

II of the ADA and the basic tenants of the Civil Rights Act.

                              JURISDICTION AND VENUE

       12. Plaintiff is expressly authorized to bring this action pursuant to Title II of the

ADA, 42 U.S.C. §§ 12131-12133, incorporating by reference the remedies, procedures

and rights under Sections 504 of the RA of 1973, 29 U.S.C. § 794, §794(a) ("Section

504”), incorporating the remedies, rights and procedures set forth in §717 of the Civil

Rights Act of 1964, including the application of §706(f) through §706(k), 42 U.S.C.

§§2000e-5(f)-(k).

       13. This Court has federal question jurisdiction pursuant to 28 U.S.C. §1331 and

42 U.S.C. §12188. This Court‟s jurisdiction is proper under 28 U.S.C. §§ 451, 1331,

1337, and 1343.

       14. Plaintiff has met all conditions precedent to bring this action.

                                          PARTIES

Joel Price

       15. Plaintiff Joel Price is a veteran of the U.S. Navy, a resident of the State of
                                                3
    Case 4:19-cv-00281-MW-CAS Document 1 Filed 06/20/19 Page 4 of 29



Florida, and a qualified individual as defined by the ADA. He lives in Volusia County

Florida.

       16. Plaintiff is legally blind and a member of a protected class under the ADA, 42

U.S.C. §12102(1)-(2), the regulations implementing the ADA set forth at 28 C.F.R.

§35.108, as Plaintiff is substantially limited in the major life activity of seeing,

specifically 28 C.F.R. §35.108(c)(1).

       17. Plaintiff advocates for the disabled and for veterans in the state of Florida.

He relies on publicly available information to aid in his advocacy and participation in the

political process. Much of the publicly available information is in a portable document

format (PDF) and is stored or archived on public entity websites.

       18. Due to his disability, the Plaintiff requires that document information be

saved in an accessible format such as HTML or an accessible electronic format so that he

can comprehend (read) that document with screen reader software.

       19. Plaintiff is a qualified and/or otherwise qualified individual with a disability.

Plaintiff‟s interest in public discourse and public services and Defendant‟s failure to

provide that information to Plaintiff as it provides to the non-disabled public fall within

the zone of interest which the RA and Title II of the ADA protect, thus qualifies Plaintiff

as a person who has been subjected to unlawful discrimination. (see, Bank of America v

City of Miami 137 S. Ct. 1296 (2017)).

 Madison County, Florida

       20. Madison County, Florida is a local government entity, a body corporate and

political subdivision of the State of Florida. Madison County is located in what is known

as the Florida Panhandle, Madison County was created in 1827. Its county seat is also

called Madison.
                                             4
       Case 4:19-cv-00281-MW-CAS Document 1 Filed 06/20/19 Page 5 of 29



           21. Madison County, Florida Home Rule and Chapter 125.01 of the Florida

Statutes gives the Madison County Board of County Commissioners the ability to create

(through a local public hearing ordinance procedure) local laws 1. This process is done

without having to go to the Florida Legislature to request special legislation to create

these laws. The Board of County Commissioners is the governing body of the County. Its

members are directly elected by the people of Madison County. The Board of County

Commissioners appoints a County Coordinator who implements Madison County the

policy and laws and manages the governmental agencies and departments of Madison

County. The Board of County Commissioners distributes federal financial assistance

through its budgetary and legislative process to Madison County agencies and

departments.          No person, agency or department is above the Board of County

Commissioners.

           22. Since Defendant is a public it is subject to Title II of the ADA. 42 U.S.C.

§12131(1).

           23. On information and belief, Defendant is also a recipient and distributor of

federal funds and as such, is also subject to the requirements of Sections 504 of the RA of

1973.

                                        GENERAL ALLEGATIONS

           24. As further set forth in detail below, when Plaintiff went to Madison County

website to view its documents in October of 2018, they were not accessible to persons

using a screen reader causing him an injury in fact because he is in the zone of interest

covered under the ADA and the RA. Defendant caused the injury when it failed to comply

with the ADA and the RA. Plaintiff plans to visit the Madison County website in the near

1
    that are not in conflict with or specifically prohibited by state general law or the Florida Constitution
                                                           5
    Case 4:19-cv-00281-MW-CAS Document 1 Filed 06/20/19 Page 6 of 29



future (see Houston v. Morad Supermarkets, Inc. 733 F.3d 1323 (11th Cir. 2013) and will

continue to suffer further discrimination because Defendant refuses to comply with the

ADA and the RA. Any future injury will be redressed by a favorable decision from this

Court requiring Defendant to comply with the law. Plaintiff has standing consistent with

the requirements the Eleventh Circuit set forth in Houston. Plaintiff is an interested person

because he (as a blind individual) sought to receive documents from Madison County in

an accessible format, followed the statutory scheme as intended by Congress and Madison

County has failed to accommodate Plaintiff and has suffered injury in fact as a result of

Madison County‟s discrimination.

       25. Defendant       offers     a     service     through     its     online     portal

www.madisoncountyfl.com where interested persons can obtain pertinent information

regarding the government of Madison County. This information aids persons who

advocate public policy on behalf of themselves or others. Plaintiff is such a person. He is

interested in Madison County policies as they relate to the disabled and infirm using

Madison County‟s services, programs and activities.

       26. Plaintiff currently resides in Daytona Beach, which is in Volusia County.

Plaintiff (along with his service animal) has been the victim of several assaults (crimes),

which have caused Plaintiff to consider moving to another location.

       27. The Daytona Beach overall crime rate is 131% higher than the average of

crimes committed in Florida; it is also 146% higher than the national average. When it

comes to violent crimes, Daytona Beach has a crime rate that is 171% higher than the

Florida average and 189% higher than the national average. When it comes to property

crimes, Daytona Beach is shown to be 125% higher than the Florida average and 139%



                                              6
      Case 4:19-cv-00281-MW-CAS Document 1 Filed 06/20/19 Page 7 of 29



higher than the national average2.

          28. During the course of Plaintiff‟s research into viable living options, Plaintiff

has sought communities which have a large veteran population and which are veteran-

friendly.

          29. In the course of Plaintiff‟s travels around Florida, he has visited Madison

County and found the residents he met in the general course of his day to be friendly and

helpful, he enjoyed the small population. While visiting Madison County (specifically the

Greenville area) he Plaintiff felt safe and welcome.

          30. Madison County has a population of 18,529, of which 1,103 are veterans

(which represents 6% of the population)3.

          31. Based on Plaintiff‟s research, Madison County is a viable option since

Madison County has a viable community of veterans and offers services for the disabled

community, Madison County has presented as a viable living option.

          32. Volusia County has a cost of living index of 100.34, Daytona Beach has a

cost of living index of 90.75 which, while lower than the national average is offset by the

high crime rate which lowers Plaintiff‟s desire to continue to live in Daytona Beach.

Based on Plaintiff‟s research, Madison County has cost of living index of 82.86 which

makes Madison County a viable living option for Plaintiff.

          33. Defendant provides pertinent information on living and visiting Madison

County including (but not limited to): Solid Waste Collection Schedule7. These types of


2
    https://www.areavibes.com/daytona+beach-fl/crime/
3
  https://www.census.gov/search-
results.html?q=madison+county%2C+florida&page=1&stateGeo=none&searchtype=web&cssp=SERP&_ch
arset_=UTF-8
4
  https://www.bestplaces.net/cost_of_living/county/florida/volusia
5
  www.bestplaces.net/cost_of_living/county/florida/miami-dade
6
  https://www.bestplaces.net/cost_of_living/county/florida/madison
7
  https://madisoncountyfl.com/wp-content/uploads/Collection-Centers-Operation-Hours.pdf
                                                7
     Case 4:19-cv-00281-MW-CAS Document 1 Filed 06/20/19 Page 8 of 29



documents are made available by Defendant to generally inform the public of the services

provided by Defendant; therefore, this type of electronic documents also referenced

herein as “electronic service documents.”

        34. Defendant‟s electronic documents provide information on Madison County

policies and positions which affect the public directly. A sampling of those links to

electronic documents (which are also referenced as “electronic policy documents”) is

provided herein below:

        •    The Madison County 2035 Comprehensive Plan8 featured on the Planning
and Zoning Page. This links to an electronic document outlining the County‟s future plans
with regards to traffic, infrastructure and more;
        •    Chapter 6 Environmental Protection9, which links to a section in the land
development code dealing prohibitions and allowances with respect to natural habitats and
wild life;
        •    Resolution No. 2016-09-14A10 which is featured on the building department
page. It links directly to an electronic document on fees related to zoning and land
development.

        35. Madison County‟s Commissioner‟s meetings have a direct effect on the lives

of residents of Madison County (in particular) and citizens of the state of Florida (in

general). Interested persons can become informed about the effect of Madison County

Commissioner‟s meetings and the resulting policies, budgets, and services online by

viewing the electronic documents generated which reflect the decisions made by Madison

County Commissioners through this portal. Interested persons are able to view thousands

of documents related to the government of Madison County (“electronic agenda

documents”) through this portal. An example of electronic agenda documents include a

Budget Summary for 2017-201811 (featured on the finance page), and an Agenda Meeting



8
  https://madisoncountyfl.com/wp-content/uploads/Revised-Comp-Plan-June-2015.pdf
9
  https://madisoncountyfl.com/wp-content/uploads/Chapter-6-Environmental-Protection.pdf
10
   https://madisoncountyfl.com/wp-content/uploads/Fee-Schedule-Resolution-1.pdf
11

                                                   8
     Case 4:19-cv-00281-MW-CAS Document 1 Filed 06/20/19 Page 9 of 29



from May 201912.

        36. Through perusing the agenda documents, interested persons can ascertain

what legislation and projects are being considered regarding important disability policies

for many of Madison County‟s programs, services and activities.

        37. Plaintiff is interested in public policy, resolutions, minutes, and ordinances

which relate to disability policy regarding such issues as healthcare, transportation for

disabled, elections, senior citizen services13, affordable housing, parks and recreation,

sidewalks14, pedestrian safety, law enforcement training to handle encounters with

persons who are deaf or have autism and other matters. These policy documents will

inform Plaintiff‟s advocacy regarding disability rights and accessibility to Madison

County‟s programs, services and activities for persons with disabilities. A sampling of

links to electronic documents (which are also referenced as “electronic policy

documents”) is provided herein below:

                    • A Madison County June 2019 Agenda15 which covered a few items
             such as a potential ordinance concerning the restriction of tobacco sales and
             more;
                    • A May 2019 Regular Meeting Agenda16 which discussed items
             such as solid waste, emergency medical services week, and more;
                    • Minutes from the Planning and Zoning Meeting March 201917,
             which involves site plans and zoning;
        38. Defendant also provides publications to the public which are also in

electronic service document format. These publications contain information on a variety

of Madison County issues. A few of the publications provided to the public by Defendant


12
   https://madisoncountyfl.com/wp-content/uploads/05.08.19-BOCC-packet.pdf
13
   Seniors may not be disabled, but as they age they are affected by issues commonly associated with
disabilities such as loss of vision, hearing and mobility challenges.
14
   Plaintiff is blind. Sidewalks that are not properly maintained can cause him to trip or fall.
15
   https://madisoncountyfl.com/wp-content/uploads/06.10.19-BOCC-packet.pdf
16
   https://madisoncountyfl.com/wp-content/uploads/05.22.19-BOCC-packet.pdf
17
   https://madisoncountyfl.com/wp-content/uploads/March-7-2019-1.pdf
                                                     9
     Case 4:19-cv-00281-MW-CAS Document 1 Filed 06/20/19 Page 10 of 29



include (but are not limited to): Board of County Commissioners Notice of Public

Meetings18, a Purple Heart County Declaration19, and FEMA Flood Zone Definitions20.

These publications are made available by Defendant to inform the public of up-to-date

(current and pertinent) information for residents and visitors of Madison County

regarding services provided by Defendant to the public (visitors, businesses, and

residents).

        39. Online “on-demand” viewing of the Defendant‟s electronic documents is not

an option available to persons with vision disabilities due to the fact that those documents

are provided solely in a PDF flat surface format and do not interface with screen reader

software as used by blind and visually impaired individuals. Plaintiff (who is legally

blind) is such an interested person.

        40. In October, 2018 Plaintiff attempted to view Defendant‟s electronic

documents to prepare for constitutionally protected advocacy activities for the disabled

and infirm as set forth in paragraph 17, supra.

        41. Because Defendant‟s electronic documents are published in violation of DOJ

policy as they are discriminatory on their fact and effect. Defendant‟s electronic

documents are not provided in an accessible format for the blind and visually impaired

and are not provided in accessible HTML or PDF format, such that Plaintiff has been

prevented from becoming informed about Madison County‟s governmental functioning,

policies, programs, services and activities that Defendant offers to the disabled and

infirm, because of his vision disability.

        42. This exclusion resulted in Plaintiff suffering from feelings of segregation,


18
   https://madisoncountyfl.com/wp-content/uploads/2019-Board-Meeting-ScheduleRevised.pdf
19
   https://madisoncountyfl.com/wp-content/uploads/Purple-Heart-Proclamation-signed.pdf
20
   https://madisoncountyfl.com/wp-content/uploads/FEMA-Flood-Zone-Definitions.pdf
                                                 10
   Case 4:19-cv-00281-MW-CAS Document 1 Filed 06/20/19 Page 11 of 29



rejection, and isolation.

       43. Due to his inability to comprehend Defendant‟s electronic documents, on

October 9, 2018 Plaintiff wrote a letter to Defendant and informed Defendant that he is

legally blind and unable to fully access the electronic documents which Defendant

provides to the public with his screen reader software. In that letter, Plaintiff requested

Defendant‟s electronic documents be provided in an accessible format for blind and

visually impaired individuals (such as himself). Plaintiff made this request via U.S. mail

service. Plaintiff‟s letter request is attached hereto as Exhibit A.

       44. In November, 2018 Plaintiff again attempted to access Defendant‟s electronic

documents, but those electronic documents remained inaccessible as he still could not

comprehend them with his screen reader software. It is sufficiently obvious that Plaintiff

and others who are blind or low sighted need Defendant to properly save its documents so

that they are accessible on demand and permit such persons to benefit from the services,

programs and activities.

       45. Plaintiff has concrete plans to move from Daytona Beach in the near future

and Madison County presents as a viable living option. Plaintiff will be able to assess his

ability to move to Madison County once he is able to access all of the services and

benefits which Madison County offers through Madison County‟s electronic documents

(which are currently inaccessible to Plaintiff). (see Houston v Marod Supermarkets, Inc.

733 F.3d 1323, 1340 (2013).

       46. Plaintiff continues to desire to advocate on behalf of the disabled and infirm

within Madison County. However, Plaintiff is unable to undertake his constitutionally

protected activities, as he is unable to meaningfully access and comprehend the electronic

documents provided by Defendant for the public.
                                               11
   Case 4:19-cv-00281-MW-CAS Document 1 Filed 06/20/19 Page 12 of 29



          47. Furthermore, Defendant has not provided any other auxiliary aid or service

which would assist Plaintiff and/or similarly situated blind or visually impaired

constituents to meaningfully access and fully comprehend Defendant‟s electronic

documents in the same manner as Defendant has as made available to the non-disabled

public.

          48. Because Defendant has not provided its electronic documents in an accessible

format for the blind and visually impaired, Plaintiff was left excluded from political

advocacy with Madison County government.

          49. Plaintiff‟s inability to access Defendant‟s electronic documents has resulted

in a virtual barrier which has impaired, obstructed, hindered, and impeded Plaintiff‟s

ability to become an involved citizen in advocating for the disabled in Madison County

government and learn about the programs, services and activities available to disabled

residents to (and visitors of) Madison County.

          50. On information and belief, since October 2018 when Plaintiff first began to

attempt to access and learn about Madison County programs, services, activities and

government, Defendant has not made reasonable modifications to its policies and

procedures to ensure future compliance with the ADA and/or the RA.

          51. As of this filing, the electronic documents made available by Defendant

remain inaccessible to Plaintiff as well as to other blind and visually disabled individuals.

          52. Plaintiff continues to desire to advocate for an inclusive government policy

within the Madison County government. He needs to be fully informed about past actions

and policies before advocating for changes in current policy. However, Plaintiff is unable

to do so, as he is unable to meaningfully access and comprehend the electronic documents

provided by Defendant for the public.
                                              12
   Case 4:19-cv-00281-MW-CAS Document 1 Filed 06/20/19 Page 13 of 29



       53. By Defendant‟s failure to make the electronic documents accessible, Plaintiff

has suffered injuries and shame, humiliation, isolation, segregation, experienced

emotional suffering, pain and anguish and has been segregated and prohibited from

enjoying the programs, services and activities offered by Defendant to the public.

       54. Plaintiff will suffer continuous and ongoing harm from the Defendant‟s

omissions, policies, and practices regarding its electronic documents unless enjoined by

this Court.

       55. Defendant has engaged (and continues to engage) in unlawful practices in

violation of Title II of the ADA (42 U.S.C. §12132 and Section 504).

       56. Defendant‟s unlawful practices include (but are not limited to) denying

Plaintiff (an individual with a disability) the ability to participate in Madison County

government and to participate in Madison County community programs, services and

activities by failing to provide Plaintiff the ability to study and review Madison County‟s

electronic documents in the same manner as provided to the sighted public.

       57. Defendant is deliberately indifferent to the provisions of the RA and Title II

of the ADA in regard to the unlawful practices described herein because Defendant is

aware of the availability of computer programs which allow Defendant to save electronic

documents in an accessible format. Despite the ease of providing accessible electronic

documents, Defendant has failed to reasonably modify its policies, processes and

procedures for the same.

       58. As a result of Defendant's actions, Plaintiff has been damaged and has

suffered injuries and shame, humiliation, isolation, segregation, experienced emotional

suffering, pain and anguish.

       59. For all of the foregoing, Plaintiff has no adequate remedy at law.
                                            13
   Case 4:19-cv-00281-MW-CAS Document 1 Filed 06/20/19 Page 14 of 29



       60. Plaintiff has retained Scott Dinin P.A. and J. Courtney Cunningham PLLC as

his legal counsel in this action and has agreed to pay a reasonable attorney fee.

                COUNT I – VIOLATIONS OF TITLE II OF THE ADA

       61. Defendant‟s document creation and storage is a program, service, or activity

within the definition of Title II of the ADA. Defendant makes information available in

thousands of pages of documents available through its information portal from which the

public can access electronic documents.

       62. The broad mandate of the ADA is to provide an equal opportunity for

individuals with disabilities to participate in and benefit from all aspects of American

civic and economic life and that mandate extends to public entities including Defendant

and the documents that Defendant provides to the public (including those documents

provided in electronic document format).

       63. The Department of Justice (“DOJ”) addressed PDF document publishing by

Title II entities in 2003 and 2008. The DOJ mandated through Department Technical

Guidance that if a Title II entity were going to publishing electronic documents on the

Internet through the World Wide Web, they must offer those documents in an accessible

format i.e.: HTML.

       64. The DOJ guidelines on the application of Title II of the ADA state:

       “[T]he Department has taken the position that title II covers Internet Web site
       access. Public entities that choose to provide services through web-based
       applications (e.g., renewing library books or driver's licenses) or that communicate
       with their constituents or provide information through the Internet must ensure that
       individuals with disabilities have equal access to such services or information,
       unless doing so would result in an undue financial and administrative burden or a
       fundamental alteration in the nature of the programs, services, or activities being
       offered.” 28 C.F.R. Pt. 35 app. A, page 126.

       65. Title II of the ADA mandates that no qualified individual with a disability


                                             14
   Case 4:19-cv-00281-MW-CAS Document 1 Filed 06/20/19 Page 15 of 29



shall, by reason of such disability, be excluded from full and equal participation in or be

denied the benefits of the services, programs, or activities of a public entity, or be

subjected to discrimination by any such entity, 42 U.S.C. §12132.

       66. Historically, Congress‟ statutory intent has been to construe Civil Rights

legislation broadly. The interpretation of causation is based on proximate (not remote)

cause. In Bank of America, the Supreme Court affirmed that proximate cause is controlled

by the nature of the statutory cause of action (quoting from Lexmark Intl’ Inc. v. Static

Control Components, Inc. 572 U.S. (2014)). In Civil Rights violations, proximate cause

requires a direct relation between the injury asserted and the injurious conduct. The

interconnection of the right to participate in government and social programs and

economic and social life is fluid and multi-dimensional such that a violation of civil rights

causes ripples of harm to flow. Bank of America (quoting from Ass. Gen. Contractors of

Cal. Inc. v. Carpenter, 459 U.S. 519, 534 (1983)). In Bank of America, the Supreme Court

held that Congress has not legislated (drawn) precise boundaries on the application of

proximate cause for civil rights violations and instructed the lower court to define the

contours of proximate cause based on the facts and circumstances of the underlying

action. Thus, as a disabled individual, the instant Plaintiff has established standing.   In

considering standing, the Supreme Court in Havens Realty Corp v Coleman, 455 U.S. 363

(1982) the Supreme Court explained that “the actual or threatened injury required by Art.

III may exist solely by virtue of statutes creating legal rights, the invasion of which

creates standing.” Id. at 373, 102 S.Ct. at 1121 (alterations adopted) (quoting Warth v.

Seldin, 422 U.S. 490, 500, 95 S.Ct. 2197, 2206, 45 L.Ed.2d 343 (1975)); see also Linda

R.S. v. Richard D., 410 U.S. 614, 617 n. 3, 93 S.Ct. 1146, 1148 n. 3, 35 L.Ed.2d 536

(1973) ("Congress may enact statutes creating legal rights, the invasion of which creates

                                             15
   Case 4:19-cv-00281-MW-CAS Document 1 Filed 06/20/19 Page 16 of 29



standing, even though no injury would exist without the statute.").

       67. In Bledsoe v. Palm Beach County Soil & Water Conservation District, 133

F.3d 816, 821-22 (11th Cir. 1998) and Bircoll v. Miami-Dade County, 480 F.3d 1072,

1085, (11th Cir. 2007), the Eleventh Circuit explained that “subjected to discrimination by

any such entity” is not directly tied to “services, programs or activities” of the public

entity. Instead, subjected to discrimination by any such entity “is a catch-all phrase that

prohibits all discrimination by a public entity, regardless of the context.” Bledsoe at 822.

Therefore, discrimination by a public entity is prohibited regardless of whether such

discrimination involves a service, program or activity.

       68. Defendant Madison County, Florida is a political subdivision of the State of

Florida and a public entity under Title II of the ADA. A public entity includes any

instrumentality of a state or local government, therefore Defendant is subject to Title II of

the ADA. 42 U.S.C. §12131(1)(b).

       69. As a public entity, Defendant must:

               a)      Provide full and equal enjoyment of its services, programs, and

       activities in the most integrated setting appropriate to people with disabilities. 42

       U.S.C. §12131, et. seq.; 28 C.F.R. §35.130(a).

               b)      Ensure that no individual with a disability is excluded, denied

       services, segregated, or otherwise treated differently than other individuals unless

       the public entity can demonstrate that taking those steps to modify policies,

       practices, or procedures would fundamentally alter the nature of the service,

       program, or activity; 28 C.F.R. §35.130(b)(7).

               c)      Ensure that no individual with a disability is excluded, denied

       services, segregated or otherwise treated differently than other individuals unless
                                             16
   Case 4:19-cv-00281-MW-CAS Document 1 Filed 06/20/19 Page 17 of 29



       the public entity can demonstrate that legitimate safety requirements are necessary

       for safe operation. Any safety requirements must be based on actual risks and not

       on mere speculation, stereotypes, or generalizations about individuals with

       disabilities; 28 C.F.R. §35.130(h).

       70. Defendant is a recipient of federal financial assistance. As a condition

precedent to receiving such assistance, Defendant must affirm that it is in compliance

with federal anti-discrimination laws including the RA of 1973 and the ADA. Defendant

has consistently and repeatedly affirmed such compliance to the federal funding agencies

when it knows that it is not complying with those laws based upon the DOJ Technical

Guidance first issued in 2003 and updated in 2008.

       71. Defendant failed to provide its electronic documents in a format accessible to

visually impaired individuals who require screen reader software to comprehend those

electronic documents despite the sufficiently obvious need to do so. Therefore, Plaintiff

has been effectively denied access to those electronic documents by Defendant.

       72. By denying Plaintiff the opportunity to comprehend and benefit from its

electronic documents due to Plaintiff‟s disability (visual impairment), Defendant has

denied Plaintiff the opportunity to participate in or benefit from the services, programs or

activities afforded to non-disabled persons and persons who are not visually impaired and

has therefore subjected Plaintiff to discrimination.

       73. Providing electronic documents in a format that can be recognized by screen

reader software and therefore making those electronic documents accessible to the

visually impaired would not result in any undue burden to Defendant.

       74. Providing electronic documents in a format that can be recognized by screen

reader software thereby making those electronic documents accessible to the visually
                                              17
   Case 4:19-cv-00281-MW-CAS Document 1 Filed 06/20/19 Page 18 of 29



impaired would not fundamentally change the nature of Defendant‟s services, programs,

or activities.

        75. Defendant is required to provide full and equal enjoyment of its services,

programs, and activities in the most integrated setting appropriate to people with

disabilities; 42 U.S.C. §12131, et. seq.; 28 C.F.R. Part 35.

        76. As a result of the virtual barriers within the electronic documents provided by

Defendant, visually impaired individuals are denied the full and equal access to the

services, programs, and activities offered by Madison County and have been denied

participation in the government of Madison County in a manner equal to that afforded to

others; in derogation of Title II of the ADA and Section 504.

        77. As a public entity, Defendant may not (directly or through contractual or

other arrangements) utilize methods of administration that deny individuals with

disabilities access to its services, programs, and activities or that perpetuate the

discrimination of another public entity; 28 C.F.R. § 35.130(b)(3).

        78. As a public entity and pursuant to Title II, Defendant is required to make

reasonable modifications in its policies, practices, or procedures when the modifications

are necessary to avoid discrimination on the basis of disability, unless the public entity

can demonstrate that making the modifications would fundamentally alter the nature of

the service, program, or activity; 28 C.F.R. § 35.130(b)(7).

        79. Defendant is required to present the electronic documents it provides to the

public in an accessible format in a timely manner, and in such a way as to protect the

privacy and independence of the individual with a disability.

        80. Defendant‟s failure to make its electronic documents accessible has impeded

Plaintiff from accessing the publicly available information required to advocate for the
                                              18
   Case 4:19-cv-00281-MW-CAS Document 1 Filed 06/20/19 Page 19 of 29



disabled and infirm.    However, Madison County made this information available to the

non-disabled so that they can participate in the services and programs of Madison County

and advocate on any topic they wish. By such failure, Defendant has discriminated

against the visually impaired.

       81. Defendant is blatantly discriminating by its failure to provide accessible

electronic documents for blind and visually impaired citizens. Defendant has violated

Title II of the ADA in numerous ways, including discriminatory action which occurred

when the Defendant failed to maintain policies and procedures to ensure compliance with

Title II of the ADA by creating barriers for individuals with disabilities who are visually

impaired and who require the assistance of interface with screen reader software to

comprehend and access Defendant‟s electronic documents provided within its Website.

These violations are ongoing.

       82. As a result of Defendant‟s inadequate creation, development, and

administration of Defendant‟s electronic documents, Plaintiff is entitled to injunctive

relief pursuant to 42 U.S.C. §12133 to remedy the discrimination.

 COUNT II – VIOLATION OF SECTION 504 OF THE REHABILITATION ACT

       83. Plaintiff is legally blind, which substantially limits him in his major life

activity of seeing. Therefore, Plaintiff is an otherwise qualified individual with a disability

under Section 504 of the RA and a person who has suffered discrimination caused by

Defendant.

       84. In Nat’l Ass’n of Deaf v. State, 318 F.Supp. 3d 1338, 1348 (SD Fla 2018) at

*5 (citing Cash v. Smith, 231 F.3d 1301, 1305 (11th Cir. 2000) the court found that “[t]he

elements of a Title II claim and a section 504 RA claim are the same,” and can be

addressed together.
                                              19
    Case 4:19-cv-00281-MW-CAS Document 1 Filed 06/20/19 Page 20 of 29



         85. As an otherwise qualified individual, Plaintiff is expressly authorized under

Section 505 of the RA which enforces Section 504 of the RA, 29 U.S.C. §§ 794 & 794(a),

incorporating the remedies, rights and procedures set forth in Section 717 of the Civil

Rights Act of 1964, including the application of §§ 706(f) - (k), 42 U.S.C. §§ 2000e (5)(f)

- (k).

         86. On information and belief, Defendant is a recipient of federal financial

assistance. The Board of County Commissioners of Madison County distributes that

federal financial assistance to its agencies and departments through its budgetary and

legislative activities. As the distributor of federal financial assistance, all of the operations

of the Board of County Commissioners of Madison County (including Defendant‟s

document creation and archives) are subject to the RA as a covered program or activity;

29 U.S.C. §794(b)(1)(B).

         87. Congress enacted the RA in 1973 to enforce the policy of the United States

that all programs, projects, and activities receiving federal assistance “… be carried out in

a manner consistent with the principles of … inclusion, integration, and full participation

of the individuals [with disabilities].” (codified at 29 U.S.C. §701(c)(3))

         88. Section 504 of the RA prohibits recipients of federal funding from

discriminating against disabled persons and requires that programs or activities operated

by a federally-funded entity be readily accessible to persons with disabilities; 28 C.F.R.

§42.520.

         89. For the purposes of RA claims, the term “program or activity” means all of

the operations the entity of the State or local government that distributes such assistance

and each such department or agency (and each other State or local government entity) to

which the assistance is extended; 29 U.S.C. Section 504, §794(b)(1)(B).

                                               20
   Case 4:19-cv-00281-MW-CAS Document 1 Filed 06/20/19 Page 21 of 29



       90. Section 504 of the RA, 29 U.S.C. §794 requires that no otherwise qualified

individual with a disability, on the basis of that disability, be excluded from participation

in or be denied the benefit of the services, programs, activities, or to otherwise be

discriminated against.

       91. The RA defines “program or activity” to mean all of the operations of an

entity of state or local government which distributes federal financial assistance.      The

Board of County Commissioners of Madison County is an entity of state or local

government that distributes federal financial assistance, all of the operations of Madison

County are covered under the RA including Madison County‟s creation, storage and

providing electronic documents to the public. For the purposes of this section, the term

“program or activity” consists of all of the operations of a department, agency, special

purpose district, or other instrumentality of a state or of a local government; 29 U.S.C.

§794(b)(1)(A).

       92. By failing to make its electronic documents accessible to the visually disabled

Madison County has denied access to its services, programs and/or activities to the

visually disabled, which has subjected Plaintiff to discrimination, excluded Plaintiff from

participation (in those services, programs and/or activities), and denied Plaintiff the

benefits of Defendant‟s electronic documents.

       93. As of this filing, Defendant‟s electronic documents are inaccessible to

persons who are blind and/or low sighted and use screen readers to comprehend the

internet, but are accessible to persons without vision disabilities.

       94. Specifically, as related to violations of Section 504, blind and visually

impaired individuals need to comprehend and access the electronic documents which

Defendant provides to the public. Yet, Defendant‟s electronic documents are not saved in
                                               21
   Case 4:19-cv-00281-MW-CAS Document 1 Filed 06/20/19 Page 22 of 29



an accessible format which properly interfaces with screen reader software so that blind

and visually impaired individuals are able to comprehend those documents.

       95. As a distributor of federal funds and pursuant to Section 504 the Defendant

may not deny a qualified handicapped person the opportunity to participate in or benefit

from the aid, benefit, or service; 45 CFR §84.4(b)(1)(i).

       96.     As a distributor of federal funds and pursuant to Section 504 the Defendant

may not afford a qualified handicapped person an opportunity to participate in or benefit

from the aid, benefit, or service that is not equal to that afforded others; 45 CFR

§84.4(b)(1)(ii).

       97.     As a distributor of federal funds and pursuant to Section 504 the Defendant

may not provide a qualified handicapped person with an aid, benefit, or service that is not

as effective as that provided to others; 45 CFR §84.4 (b)(1)(iii).

       98.     As a distributor of federal funds and pursuant to Section 504 the Defendant

may not provide different or separate aid, benefits, or services to handicapped persons or to

any class of handicapped persons unless such action is necessary to provide qualified

handicapped persons with aid, benefits, or services that are as effective as those provided to

others; 45 CFR §84.4 (b)(1)(iv).

       99.     Plaintiff has been denied the ability to comprehend electronic documents

provided by Defendant which would permit Plaintiff to access the programs, services and

activities of Madison County and to advocate for the disabled and infirm with respect to

the Madison County government. As a distributor of federal funds and pursuant to Section

504, Defendant may not otherwise limit a qualified handicapped person in the enjoyment

of any right, privilege, advantage, or opportunity enjoyed by others receiving an aid,

benefit, or service; 45 CFR §84.4(b)(1)(vii).
                                                22
   Case 4:19-cv-00281-MW-CAS Document 1 Filed 06/20/19 Page 23 of 29



       100.    As a distributor of federal funds and pursuant to Section 504, Defendant

may not (directly or through contractual or other arrangements) utilize criteria or methods

of administration (i) that have the effect of subjecting qualified handicapped persons to

discrimination on the basis of handicap, (ii) that have the purpose or effect of defeating or

substantially impairing accomplishment of the objectives of the recipient's program or

activity with respect to handicapped persons, or (iii) that perpetuate the discrimination of

another recipient if both recipients are subject to common administrative control or are

agencies of the same state; 45 CFR §84.4(b)(4).

       101.    As a distributor of federal funds and pursuant to Section 504, Defendant is

required to evaluate (with the assistance of interested persons including handicapped

persons or organizations representing handicapped persons) its current policies and

practices and the effects thereof that do not or may not meet the requirements of this part;

45 CFR §84.6(c)(1)(i).

       102.    As a distributor of federal funds and pursuant to Section 504, Defendant is

required to modify, after consultation with interested persons (including handicapped

persons or organizations representing handicapped persons), any policies and practices that

fail to meet the requirements of this part; 45 CFR §84.6(c)(1)(ii).

       103.    As a distributor of federal funds and pursuant to Section 504, Defendant is

required to take, after consultation with interested persons (including handicapped persons

or organizations representing handicapped persons), appropriate remedial steps to eliminate

the effects of any discrimination that resulted from adherence to these policies and

practices; 45 CFR §84.6(c)(1)(iii).

       104.    As a distributor of federal funds and pursuant to Section 504, Defendant is

required to designate at least one person to coordinate its efforts to adopt grievance

                                             23
   Case 4:19-cv-00281-MW-CAS Document 1 Filed 06/20/19 Page 24 of 29



procedures that incorporate appropriate due process standards and that provide for the

prompt and equitable resolution of complaints alleging any action prohibited by this part;

45 CFR §84.7(a) & (b).

        105.    Defendant has discriminated against Plaintiff (and other individuals with

visual impairments) in the unequal provision of the electronic documents which Defendant

provides to the public. As a result, Plaintiff has experienced exclusion, segregation, mental

anguish, and humiliation in violation of his civil rights.

        106.    Defendant‟s policies, practices and procedures, particularly the actions and

omissions described above have violated Plaintiff‟s rights under Section 504 by

discriminating on the basis of a disability.

        107.    As a public entity, Defendant knows or should know of the 2003 guidelines

provided by the DOJ which require public entities to provide information to the public in

accessible format.

        108.    Defendant has failed to act on the likelihood of harm each time it has

created and archived documents without addressing the accessibility of those electronic

documents for blind and visually impaired individuals. Thus, Defendant has demonstrated

deliberate indifference to Plaintiff‟s federally protected rights in failing to provide equal

access to its services, programs and/or activities for blind and visually impaired

individuals.

        109.    By Defendant‟s failure to make electronic documents accessible or to

otherwise respond to Plaintiff‟s request for accommodation in a meaningful manner

(requested by Plaintiff on October 9, 2018 via U.S. mail) Defendant's actions further reflect

its deliberate indifference to the rights of Plaintiff based on Plaintiff‟s disability.



                                                24
   Case 4:19-cv-00281-MW-CAS Document 1 Filed 06/20/19 Page 25 of 29



         110.   While in this instance Plaintiff requested accommodation from Defendant,

no request for an accommodation is necessary to plead a claim for failure to accommodate

where the need for such an accommodation is obvious. See Wilson v. Broward Cty., No.

04-61068, 2006 WL 8431515, at *3 (S.D. Fla. Jan. 13, 2006)(denying a motion to dismiss

in a Title II case where plaintiff claimed that his need for accommodation was obvious).

         111.   The ongoing and continuous act of failing to provide effective

communication goes beyond gross negligence. Thus, Defendant is in violation of Section

504 of the RA. See: Liese v. Indian River County Hosp. Dist., 701 F.3d 334, (11th Cir.

2012).

         112.   The standard for deliberate indifference as set forth in Liese v Indian River

County Hospital District, No. 10-15968 (11th Cir. Nov 13, 2012); See: “[D]eliberate

indifference defined in the context as occurring when “the defendant knew that harm to a

federally protected right was substantially likely and failed to act on that likelihood,” the

Liese court, quoting from T.W. ex.rel. Wilson v. Sch. Bd of Seminole Cnty., Fla., 610 F.3d

at 604 (11th Cir.2010); accord Loeffler v. Staten Island Univ. Hosp., 582 F.3d 268, 275 (2d

Cir.2009); Barber ex rel. Barber v. Colo. Dep't of Revenue, 562 F.3d 1222, 1228–29 (10th

Cir.2009); Duvall v. Cnty. Of Kitsap, 260 F.3d 1124, 1139 (9th Cir.2001); see Fig. 1




                                          Fig. 1



                                             25
   Case 4:19-cv-00281-MW-CAS Document 1 Filed 06/20/19 Page 26 of 29



       113.    Plaintiff has met the standard for deliberate indifference established in

McCollum v Orlando Reg’l Healthcare Sys., Inc., 768 F.3d 1135, 1147 (11th Cir 2014): “a

plaintiff must show that the defendant „knew that harm to a federally protected right was

substantially likely‟ and „failed to act on that likelihood.‟” (emphasis omitted) (quoting

Liese, 701 F.3d at 344), which standard was instrumental in the 11th Circuit Court of

Appeals decision in favor of the deaf defendant Harold Crane to find that Palmetto General

Hospital had intentionally discriminated against the plaintiff, reversing summary judgment

on plaintiff‟s claim of ineffective communication during involuntary commitment

proceeding under deliberate indifference standard (Crane v. Lifemark Hosps., Inc., 898

F.3d 1130, 1135-36 (11th Cir. 2018).

       114.    As a result of Defendant's actions, Plaintiff has been damaged and has

suffered injuries and shame, humiliation, isolation, segregation, experienced emotional

suffering, pain and anguish and has been segregated and prohibited from enjoying the

programs, services and activities offered by the Madison County government to residents

and visitors (through the knowledge gained from its electronic service documents and

through participating in the government of Madison County).

       115.    An award of monetary damages under Section 504 requires showing of

intentional discrimination/deliberate indifference. Duvall v. County of Kitsap, 260 F.3d

1124, 1138 (9th Cir. 2001). “Deliberate indifference requires both knowledge that a harm to

a federally protected right is substantially likely [knowledge that an accommodation is

required], and a failure to act upon that likelihood.” Id. at 1139; Lovell v. Chandler, 303

F.3d 1039, 1056 (9th Cir. 2002).




                                            26
   Case 4:19-cv-00281-MW-CAS Document 1 Filed 06/20/19 Page 27 of 29



       116.    Plaintiff is entitled to damages pursuant to Section 504 because of

Defendant‟s deliberate indifference to the inaccessibility of the electronic documents it

provides to the public, despite Plaintiff‟s October 9, 2018 request for accommodation.

       117.     Plaintiff has been obligated to retain the undersigned counsel for the filing

and prosecution of this action. Plaintiff is entitled to have reasonable attorneys‟ fees, costs

and expenses paid by Defendant Madison County.

       118.    For all of the foregoing, Plaintiff has no adequate remedy at law

                                  PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Joel Price hereby demands judgment against Defendant

Madison County, Florida including a declaratory judgment, pursuant to Rule 57 of the

FRCP stating that the Defendant‟s practices, policies, and procedures have subjected

Plaintiff to discrimination in violation of Title II of the ADA and Section 504 of the RA to

permanently enjoin Madison County, Florida from any practice, policy and/or procedure

which will deny Plaintiff equal access to the services, programs and activities offered by

Madison County, Florida to residents and visitors and in participating in the government of

Madison County, Florida as well as:

       a)      issue a declaratory judgment that Defendant has violated the Plaintiff‟s

               rights as guaranteed by Title II of the ADA and Section 504 of the RA;

       b)      The Court enter an Order requiring Defendant to update all electronic

               documents made available to the public to remove barriers in order that

               individuals with visual disabilities can access the electronic documents to

               the full extent required by Title II of the ADA and Section 504 of the RA;

       c)      enter an Order pursuant to 42 U.S.C. §12188(a)(2) for permanent injunction

               which directs Defendant to take all steps necessary to bring the electronic
                                           27
   Case 4:19-cv-00281-MW-CAS Document 1 Filed 06/20/19 Page 28 of 29



               documents which it provides on its electronic media into full compliance

               with the requirements set forth in the ADA, and its implementing

               regulations, so that all electronic documents are fully accessible to, and

               independently usable by, blind and low sighted individuals, and which

               further directs that the Court shall retain jurisdiction for a period to be

               determined to ensure that Defendant has adopted and is following an

               institutional policy that will in fact cause Defendant to remain fully in

               compliance with the law;

            d) Order Defendant to retain a qualified consultant acceptable to Plaintiff

               (“Mutually Agreed Upon Consultant”) who shall assist it in improving the

               accessibility of its electronic documents, so they are accessible to

               individuals with visual disabilities who require those electronic documents

               to be in accessible format or provided in HTML format;

       e)      Order Defendant to engage a (mutually agreed upon) Consultant to perform

               an automated accessibility audit on a periodic basis to evaluate whether

               Defendant‟s electronic documents to be accessible to individuals with visual

               disabilities who require those documents to be in accessible format or

               provided in HTML format;

       f)      award damages in an amount to be determined at trial;

       g)      award Plaintiffs‟ reasonable litigation expenses and attorneys‟ fees; and

       h)      award such other and further relief as it deems necessary, just and proper.



Dated this 20th day of June, 2019.



                                             28
Case 4:19-cv-00281-MW-CAS Document 1 Filed 06/20/19 Page 29 of 29



                          Respectfully submitted,


                          s/Scott Dinin
                          Scott R. Dinin, Esq.
                          Scott R. Dinin, P.A.
                          4200 NW 7th Avenue
                          Miami, Florida 33127
                          Tel: (786) 431-1333
                          Email: inbox@dininlaw.com

                          s/Juan Courtney Cunningham
                          Juan Courtney Cunningham, Esq.
                          J. Courtney Cunningham PLLC
                          8950 SW 74th Court, Suite 201
                          Miami, Florida 33156
                          Tel: (305) 351-2014
                          Email: cc@cunninghampllc.com
                          Counsel for Plaintiff




                                29
